October lo, 1963


Mr. Philllp G. Hoffman           Oplnion No. C- 157
President
University of Houston            Re:   Whether the Board of
3801 Cullen Boulevard                  Regents of the University
Houston 4, Texas                       of Houston may borrow money
                                       for the construction of
                                       student parking lots, pledg-
                                       ing that portion of student
                                       parking fees not actually
                                       required for regular repairs
                                       and operating personnel
                                       for the repayment of the
Bear Mr. Hoffman:                      loan.
         Your request for an opinion reads as follows:
         "With its tremendous increase in enroll-
    ment this Fall, the University of Houston is
    faced with the necessity of building new park-
    ing facilities, at a cost which may approxl-
    mate $500,000. If legally possible, the Uni-
    versity proposes to borrow the money necessary
    for such construction, probably for a five-year
    period, retiring the loan from proceeds of a
    special parking fee.
          "Essential facts are these:
          (1) Under the provisions of Article
              2654a, Section 4.a, Vernon's CXV-
              il Statutes, the University of col-
              lecting a student parking fee is
               5 for each regular semester and
              $2 for each summer term of six weeks.
          (2) The University Is operating under Sen-
              ate Bill 2, Acts of the 57th Legis-
              lature, regular session; as amended


                         -760-
Mr. Philllp G. Hoffman, page 2 (C- 157 )


                by House Bill 291, Acts of the 58th
                Legislature; compiled as Article
                261565, Vernon's civil Statutes.

          (3)   Section 11 of Article 2615g gives the
                Board of Regents very broa3 authority
                to borrow funds. Particular reference
                Is made to paragraph one of this Sec-
                tion which enumerates the projects
                which may be financed I. . .and such
                other buildings and facilities as
                may be needed for the good of the
                Universlty of Houston . . .I (under-
                lining supplied).
          'Reference Is also made to the second
     paragraph which appears to permit the pledg-
     ing of special fees to retire loans made for
     construction.
     "QUESTION: May the Board of Regents of the
     University of Houston borrow money for the
     construction of student parking lots, pledg-
     ing that portion of student parking fees not
     actually required for regular repairs and oper-
     ating personnel for the repayment of the loan?
          'Since our parking problem is critical
     and in need of immediate solution, we will
     greatly appreciate your opinion as soon as
     possible.
          The University of Houston was created by the pro-
visions of Article 2615g, Vernon's Civil Statutes, and the
organization and control of such University is vested in a
Board of Regents created by Section 2 of Article 2615g.
          "Sec. 11. The Board of Regents of the
     University of Houston is hereby authorized and
     empowered without cost to the State of Texas
     to construct or acquire through funds or loans
     obtained from the United States of America, or
     any agency thereof, or any other source, public
     or private, and accept title thereto subject
     to such conditions and limitations as may be pre-
     scribed by said Board, Including, but not limited
     to class room buildings, dormitories, kitchens
     and dining halls, hospitals, libraries, student



                           --?61-
Mr. Philllp G. Hoffman, page 3 (C- 157 )


     activity buildings, gymnasia, athletic buildings
     and stadia, and such other buildings and facili-
     ties as may be needed for the good of the Unlver-
     sity of Houston and the moral welfare and social
     conduct of its students, when the total cost,
     type of construction, capacity of the buildings,
     plans and specifications have been approved by
     the Board.
         "Provided further, that the Board is author-
    ized to fix fees and charges against the students
    for the use of the buildings and facilities erected
    under the authorization of this Section so long as
    indebtedness remains against such buildings and
    their equipment, and to pledge the revenues from
    such fees and charges for the payment of the costs
    of construction and equipment of such buildings."
          'Sec. 12. The Board of Regents is authorized
     to fix fees, rentals and charges for the use of
     the dormitories, auditoriums, dining halls, build-
     ings and all other facilities of the University
     of Houston, and shall make rules and regulations
     to assure the maximum occupancy and use thereof.
     The charges made and fees fixed against students
     and others using any such facilities shall be In
     amounts deemed by the Board to be reasonable,
     taking Into consideration the cost of providing
     such facilities and services, the use to be made
     thereof, and the advantages to be derived there-
     from."
          It Is noted that under Section 11, the Board of
Regents of the University of Houston, Is authorized without
cost to the State, to construct or acquire through funds or
loans obtained from any source, public or private, such class-
-buildings,     dormitories, etc., as may be needed for the
good of the University of Houston. It is further noted that
the ,Leglslature in specifying the purposes for which funds or
loans may be obtained, used the phrase, "Including, but not
limited to. . .' It is specifically authorized to fix fees
and charges against the students for the use of buildings and
facilities erected under the authorization of this Section so
long as the indebtedness remains against such buildings and
their equipment and to pledge the revenues from such fees and
charges for the payment of the cost of construction.




                          -762-
Mr. Phillip G. Hoffman, page 4 (C- 157 )


          Thus, under the provisions of Section 11, the
acquisition of funds cannot become an indebtedness against
the State and, therefore, neither Section 49 of Article III
nor Section 6 of Article VIII of the Constitution of Texas
would prohibit the Board of Regents of the University of
Houston from entering into contracts authorized by Section
11 of Article 2615g, Vernon's Civil Statutes. See Attorney
General's Opinion C-134 and authorities cited therein.
          Subdivision a of Section 4 of Article 2654a, Ver-
non's Civil Statutes, provides:
          "Each of the governing boards of the various
     institutions of higher learning covered by Sec-
     tion 3 of this Article la authorized to charge
     and collect from students registered in said
     respective Institutions fees to cover the costs
     of student services which the said governing
     board deems necessary or desirable in carrying
     out the educational functions of the Institution,
     such fee or fees to be either voluntary or com-
     pulsory as determined by the said governing boards.
     Provided, however, that the total of all such com-
     pulsory student service fees collected from all
     students shall not exceed Thirty Dollars ($30)
     for any one (1) semester or summer session.
     Provided, however, no fee for parking service
     or facllltles may be levied on any student ex-
     cept those who choose and desire to use th
     parking facilities provided." (Emphasis added).
          Under the facts submitted by you, the University of
Houston is collecting a parking fee from those students *ho
choose and desire to use the parking facilities provided, 'and
desire to pledge such fees to retire any loan obtained pursuant
to Section 11 of Article 2615g, Vernon's Civil Statutes.
          Based on these facts, you are advised that the Board
of Regents of the University of Houston may borrow money for
the construction of student parking lots, provided that such
loan shall be without cost to the State of Texas, and is paid
only from fixed fees and charges against the students of the
University of Houston who choose and desire to use the parking
facilities provided.
                   SUMMARY
          The Board of Regents of the University of
     Houston may borrow money for the construction


                          -763-
I   .




        Mr.   Philllp G. Hoffman, page 5,   (C- 157 )


              of student parking lots, provided that such
              loan shall be without cost to the State of
              Texas, and is paid only from fixed fees and
              charges against the students of the University
              of Houston who choose and desire to use the
              parking facllltles provided.
                                   Yours very truly,
                                   WAGGONER CARR
                                   Attorney General




                                      Assistant
        JR:ms:mkh
        APPROVED:
        OPINION COMMI'ITEE
        W. V. Geppert, Chairman
        Gordon Zuber
        Nicholas Irsfeld
        Fred D. Ward
        APPROVED FOR THE ATTORNEY GENERAL
        BY: Stanton Stone




                                    -764-